Citation Nr: 0527429	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-34 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nasal/sinus 
disability.

2.  Entitlement to an initial rating higher than zero percent 
for hearing loss.

3.  Entitlement to an effective date earlier than November 
15, 1993, for a grant of service connection for hearing loss.

4.  Entitlement to an effective date earlier than November 
15, 1993, for a grant of service connection for tinnitus.

5.  Entitlement to an effective date earlier than November 
15, 1993, for a grant of service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO) issued in August 2002 and September 2003.  In the 
former, the RO denied service connection for a nasal/sinus 
disorder.  In the latter, the RO granted service connection 
for bilateral hearing loss, tinnitus, and otitis media, with 
initial ratings of zero, ten and ten percent, respectively.  
The three grants of service connection were made effective 
from November 15, 1993.

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a Board hearing that was chaired by 
the undersigned at the RO in May 2005.

It does not appear that the veteran submitted a timely 
substantive appeal after the RO issued its August 2004 
statement of the case (SOC) addressing the issues listed as 
numbers two through five above.  However, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the Board may 
waive the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 
4 Vet. App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 
554, 556 (1993) (holding that an extension of time in which 
to file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (1999)).  

In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, because the veteran was led to believe that the issues 
had been developed for appellate consideration by being 
allowed to offer testimony on these four issues at the May 
2005 hearing.  The Board further notes that the veteran's 
representative offered argument in support of those claims in 
the Statement of Accredited Representative in Appealed Case 
filed at the RO in January 2005.

The issues of entitlement to service connection for a 
nasal/sinus disability and for an initial rating higher than 
zero percent for hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran separated from active military service in 
June 1970.

2.  VA received the veteran's initial claim of entitlement to 
service connection for hearing loss on November 15, 1993.

4.  VA received the veteran's initial claim of entitlement to 
service connection for tinnitus on November 15, 1993.

5.  VA received the veteran's initial claim of entitlement to 
service connection for otitis media on November 15, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
15, 1993, for the grant of service connection for hearing 
loss are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2005).

2.  The criteria for an effective date earlier than November 
15, 1993, for the grant of service connection for tinnitus 
media are not met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

3.  The criteria for an effective date earlier than November 
15, 1993, for the grant of service connection for otitis 
media are not met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.

With regard to element (1), above, the RO sent to the veteran 
a VCAA notice letter in August 2003.  That letter informed 
the veteran of the type of information and evidence necessary 
to establish entitlement to the benefits sought at that time, 
namely, service connection for hearing loss, tinnitus and 
otitis media.

Because service connection had not yet been established, the 
August 2003 VCAA notice did not inform the veteran of the 
type of information and evidence necessary to establish 
entitlement to earlier effective dates.  However, VA's Office 
of General Counsel (GC) has held that, if, in response to 
notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement (NOD) that raises a new, 
"downstream" issue, i.e., higher initial rating or an 
earlier effective date, VA is not required to provide 38 
U.S.C.A. § 5103(a) notice with respect to that new issue.  
VAOPGCPREC 8-2003.  Accordingly, the Board finds that the 
August 2003 VCAA notice was adequate in this case.

In any event, the August 2004, statement of the case told the 
veteran about the criteria for an earlier effective date for 
service connection.  It also informed of the ways in which 
the current evidence failed to substantiate entitlement to 
such a date, and thereby informed him of the evidence needed 
to substantiate the claim.  The veteran has demonstrated his 
understanding of this notice by arguing that he submitted 
earlier claims for service connection.

With regard to elements (2) and (3), the August 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA, including VA's responsibility to secure medical 
records or records held by any other Federal agencies, and to 
obtain a medical opinion, if deemed necessary to make a 
decision on his claims.

With regard to element (4), the August 2003 VCAA letter 
contained a request for the veteran to furnish VA with "any 
additional information or evidence."  Although the letter 
did not specifically indicate that the information or 
evidence needed to be relevant to the claims on appeal, it is 
evident that that was the intent of the letter, as the letter 
also informed the veteran, before this specific request, that 
VA needed evidence of incurrence and continuity of his 
hearing loss, tinnitus and otitis media, as well as evidence 
of treatment for hearing loss within a year after separation 
from active duty.

Thus, while the August 2003 VCAA letter did not conform word 
by word to the fourth element set forth in Section 3.159(b), 
it nevertheless clearly put the veteran on notice of his need 
to submit to VA any relevant evidence in his possession, thus 
causing no prejudice to him.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  

In the present case, some of the notice was provided after 
the initial denial.  Such delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  The 
veteran has not alleged, nor does the record show, any 
prejudice from the delayed notice.  Indeed, the veteran had 
the opportunity to submit or report relevant evidence after 
the notice, and to have his claim adjudicated by the RO on 
the basis of such evidence, prior to consideration by the 
Board.  Thus, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini II.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled 
with respect to the three claims now under appellate review, 
as VA has secured all records identified by the veteran and 
has obtained medical examinations.  There is no suggestion on 
the current record that there remains evidence that is 
pertinent to the matters currently on appellate review that 
has yet to be secured.

For these reasons, the Board finds that VA has complied with 
the VCAA's duty to assist requirements and has obtained and 
developed all the evidence that is necessary for an equitable 
disposition of the veteran's claims for earlier effective 
dates for the grants of service connection for hearing loss, 
tinnitus and otitis media.  The appeal of these matters is 
thus ready to be considered on the merits.

II.  Factual background

The oldest statement from the veteran in his claims folders 
is a Statement in Support of Claim (VA Form 21-4138) that was 
marked as received at the RO on November 15, 1993.  This 
document reveals a request from the veteran to be examined in 
relation to hearing loss, tinnitus, and otitis media.

In March 1994, the RO initiated a "search for missing 
folder," receiving a negative reply a month later from the 
St. Louis, Missouri, RO, indicating that the claims folder 
had not been found and that a rebuilt folder had been 
prepared.

The RO sent the veteran a letter in April 1994 advising him 
to submit evidence of incurrence or aggravation of the 
claimed conditions (specifically identified in that letter as 
a sinus condition and otitis media).  Because no response was 
received from the veteran, the RO generally informed him, by 
letter dated in August 1994, that the "claim" had been 
denied.  The letter was not specific as to what issue, or 
issues, were being denied at the time.  Thus, that 
determination cannot be considered an actual denial of the 
veteran's claims for service connection for hearing loss, 
tinnitus, and otitis media.  Best v. Brown, 10 Vet. App. 322 
(1997).

In November 2001, the veteran again requested to be service-
connected for hearing loss.  The RO initially denied that 
claim, as well as entitlement to service connection for 
tinnitus and otitis media, by rating decision dated in August 
2002, but thereafter granted service connection for the three 
disabilities, in the rating decision from which this appeal 
arose, dated in September 2003.  The grants of service 
connection were made effective back to November 15, 1993, 
which was the date when the RO determined that the original 
claims for service connection had been filed.

In his February 2004 NOD with the rating decision on appeal, 
the veteran stated that "there is a 20 year void where 
nothing is granted," that VA had mishandled and lost his 
claims folder, that he didn't receive a thorough medical 
examination upon exiting the military, and that he was not 
briefed either on any rights to compensation benefits upon 
being discharged.  Accordingly, he asked that the effective 
date of November 15, 1993 "be readjudicated to an earlier 
date."

In an undated statement attached to a VA Form 21-0517-1 
(Improved Pension Eligibility Verification Report, Veteran 
with Children) that was marked as received in February 2004, 
the veteran referenced a VA-generated document dated on 
October 27, 1982, which he said supported an earlier 
effective date.  The photocopy of the document in question 
reveals a VA Form 10-7131 (Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action), dated on October 27, 1982, reflecting a request by 
the RO for a hospital summary related to a surgery reportedly 
conducted earlier that month.  

Photocopies of other documents from September and October 
1982, also attached to the veteran's undated statement, 
reveal that VA performed a tympanoplasty in October 1982 to 
alleviate the veteran's chronic otitis media.

The veteran also indicated in the above statement that he had 
filed a claim as early as in 1976 but that, because he had no 
paperwork to prove that fact, he had lost "all my rights of 
eligibility."  He then requested that his claim be granted 
based on reasonable doubt and concluded his statement by 
specifically asking that the three service connection grants 
be made effective November 10, 1982.

At the May 2005 hearing, the veteran stated that he filed his 
original claims for service connection in 1982, but that he 
had burned the envelope while going through his files and 
that he had again filed in 1991, but he had no copy of this 
claim either.
III.  Legal analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year of separation from 
active service; otherwise, it will be the date of receipt of 
claim, or the date when entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension, and 
vice versa.  See 38 C.F.R. § 3.151(a).

Notwithstanding the above, in determining whether there was 
an earlier claim, the Board is required to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Any communication or action from a claimant indicating an 
intent to apply for a VA benefit may be considered an 
informal claim.  However, such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Regarding the requisite that an informal claim identify the 
benefit sought, the Federal Circuit has elaborated that VA 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi, 360 F.3d 1306 (2004).

A report of VA medical examination or hospitalization will be 
accepted as an informal claim for benefits but only when the 
report relates to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  See 38 C.F.R. § 3.157(b)(1).

In cases where the original claims file has been lost or 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In the present case, there is no evidence that the veteran 
filed his service connection claims within the one-year 
period immediately following his separation from active 
military service in June 1970, nor has the veteran claimed 
that he did so.  Thus, the proper effective date is the 
latter of the date of claim or the date entitlement arose.  
Put another way, the effective dates for the grants of 
service connection could be no earlier than the dates of the 
claims for those benefits.

The veteran's February 2004 contention that the October 27, 
1982, VA Form 10-7131 should be considered his original claim 
for service connection fails, as nothing in that document can 
be reasonably construed as an attempt by the veteran to be 
service-connected for bilateral hearing loss, tinnitus, or 
otitis media.  

The related VA medical records from September and October 
1982 could not be claims for service connection.  Medical 
records cannot constitute an original claim for benefits.  
Brannon v. West, 12 Vet. App. 32 (1998).

The veteran has offered apparently conflicting statements to 
the effect that he filed claims for service connection for 
hearing loss, tinnitus, and otitis media sometime in 1976; on 
November 10, 1982; or sometime in 1991.  There is no evidence 
in support of these contentions, and his varying history 
diminishes the probative value of the statements.  

There is no document in the record pre-dating November 15, 
1993, that could be reasonably construed as a formal or 
informal claim for service connection for hearing loss, 
tinnitus, and otitis media.

What the record does show is that the veteran filed his claim 
for service connection for hearing loss, tinnitus, and otitis 
media on November 15, 1993, not earlier.

VA has carefully considered the fact that the veteran's 
claims folder had to be rebuilt back in 1994.  However, VA 
has made the veteran aware of the need to produce any 
evidence that would support his allegation of having filed 
his service connection claims prior to November 15, 1993, but 
he has been unable to do so.

The law is clear in that the effective date of a grant of 
service connection shall be the date of receipt of the claim 
or the date entitlement arose, whichever date is later.  
Therefore, even if it were shown that entitlement to service 
connection for hearing loss, tinnitus, and otitis media arose 
prior to November 15, 1993, VA would only be permitted by 
regulation to assign November 15, 1993, as the effective date 
in this case because that is the date that the record shows 
that the veteran's claim was received.

Thus, the veteran's claims for earlier effective dates for 
the grants of service connection for hearing loss, tinnitus, 
and otitis media have failed.  As such, they must be denied.

Finally, it is noted that, since the facts are clear cut and 
against the veteran's claims of entitlement to earlier 
effective dates, the doctrine of reasonable doubt is not for 
application.


ORDER

An effective date earlier than November 15, 1993, for the 
grant of service connection for hearing loss is denied.

An effective date earlier than November 15, 1993, for the 
grant of service connection for tinnitus is denied.

An effective date earlier than November 15, 1993, for the 
grant of service connection for otitis media is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination, or 
obtain a medical opinion, when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Regarding his claim for service connection for a nasal/sinus 
disability, the record shows that the veteran has reported 
sinus/nasal difficulties and treatment during service, and 
continuity of treatment throughout the years.  Because the 
veteran is clearly competent to report in-service treatment 
and symptoms for a claimed disability, and because the record 
contains at least one post-service impression of mild 
sphenoid sinusitis disease (rendered in February 2002), the 
Board is of the opinion that the veteran should be scheduled 
for a VA medical examination of his sinus/nasal system to 
clarify the pertinent diagnosis and obtain an etiology 
opinion.

As to the veteran's claim for a higher initial rating for his 
service-connected hearing loss, it is noted that, in his 
September 2003 NOD, the veteran stated that the June 2002 VA 
audiological evaluation on which the RO based the initial 
rating was "flawed."  More recently, at his May 2005 
hearing, he claimed worsening of his hearing, requested re-
evaluation, and expressed willingness to report for such 
additional testing.

While the Board is not required to remand an appeal solely 
because of the passage of time since an otherwise adequate 
examination report was prepared, when the claimant asserts 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995).  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

The Board is therefore of the opinion that, in addition to 
having an examination of his nasal/sinus system, the veteran 
should undergo another audiological evaluation in order to 
secure medical data that would be sufficient for rating 
purposes.

Accordingly, the issues of entitlement to service connection 
for a nasal/sinus disability and an initial rating higher 
than zero percent for hearing loss are remanded for the 
following development:

1.  The RO/AMC should schedule the 
veteran for a VA medical examination of 
his nasal/sinus system.  The examiner 
should be asked to review the claims 
folders contemporaneously with the 
examination and indicate whether he or 
she did so in the report.  He or she 
should then be asked to render the 
pertinent diagnosis in this case and 
express an opinion as to whether it is at 
least as likely as not (meaning a 
probability of at least 50 percent) that 
any diagnosed nasal/sinus disability is 
etiologically related to service.

The examiner should provide a full 
rationale for all opinions.

2.  The RO/AMC should also schedule the 
veteran for a VA audiological evaluation 
to evaluate the current severity of the 
service-connected hearing loss.

3.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claims.  If 
either of the benefits sought on appeal 
remains denied at least in part, the 
RO/AMC should issue an SSOC and 
thereafter return the claims files to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


